       Case 4:20-cv-00288-DCB Document 12 Filed 09/11/20 Page 1 of 1



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Anthony Patterson,                                No. CV-20-00288-TUC-DCB
 8                  Plaintiff,                         ORDER
 9   v.
10   Ace Hardware Stores Incorporated,
11                  Defendant.
12
13           The Court finds good case to grant the Motion for Withdrawal and Substitution of
14   Counsel for Defendant, which is made with approval from the client, Ace Hardware Stores,
15   Inc.,
16           Accordingly,
17           IT IS ORDERED that the Motion for Withdrawal and Substitution of Counsel
18   (Doc. 11) is GRANTED: Cassandra B. Meynard is withdrawn, and David T. Barton and
19   Katya M. Lancero of the law firm of BurnsBarton PLC are substituted as counsel in this
20   matter for Ace Hardware Stores, Inc.
21           IT IS FURTHER ORDERED that the Clerk shall remove Cassandra B. Meynard
22   from receiving electronic Court notices in this matter and substitute attorneys David T.
23   Barton and Katya M. Lancero.
24           Dated this 11th day of September, 2020.
25
26
27
28
